                     UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF IDAHO


 DONALD KRESSE,
                                           Case No. 2:18-cv-00013-BLW
        Plaintiff,
                                           MEMORANDUM DECISION &
        v.                                 ORDER

 CABELA’S WHOLESALE, INC.,

      Defendant.
 ______________________________

 CABELA’S WHOLESALE, INC.,

        Third-Party Plaintiff,

         v.

 FACILITYSOURCE, LLC,

        Third-Party Defendant.



                                       I
                                 INTRODUCTION

      Before the Court are two motions for summary judgment. Defendant

Cabela’s Wholesale, Inc. moves for summary judgment against Plaintiff Donald

Kresse, and Third-Party Defendant FacilitySource, LLC joins that motion. See

Dkts. 22, 23. Additionally, FacilitySource moves for summary judgment against


MEMORANDUM DECISION AND ORDER - 1
Third-Party Plaintiff Cabela’s Wholesale, Inc. See Dkt. 21. The Court heard

argument on January 23, 2019 and now issues its written decision. For the reasons

explained, the Court will deny Cabela’s motion for summary judgment and will

grant in part and deny in part FacilitySource’s motion.

                                       II
                                UNDISPUTED FACTS

A.    Plaintiff’s Slip and Fall

      On the morning of December 23, 2015, Kresse drove to Cabela’s in Post

Falls, Idaho to do some holiday shopping. It had been snowing, and the parking lot

was covered with snow. On his way into the store, Kresse slipped and fell in the

parking lot, injuring his left leg and ankle.

      On December 29, 2015 – six days after the accident – Kresse had surgery.

He had a second surgery in March 2016, and roughly two years after that, he had a

third surgery to remove hardware that had been placed in his left leg and ankle

during the earlier surgeries.

B.    Defendant Cabela’s Agreement with FacilitySource

      On December 31, 2015, eight days after Kresse’s accident, Cabela’s and

FacilitySource entered into a written Facilities Management Master Services

Agreement. See Ex. A to Anderson Dec., Dkt. 21-2, ¶ 23. Under the terms of this

agreement, FacilitySource agreed to provide snow and ice removal for Cabela’s.



MEMORANDUM DECISION AND ORDER - 2
As for the commencement date, the agreement states:

      The date of commencement shall be the date of this Agreement
      [December 31, 2015] unless provision is made for the date to be fixed
      in a notice to proceed issued by Owner.

Id. ¶ 3.1. There is no evidence that Cabela’s issued a notice to proceed under this

section. The agreement further provides, with some limitations, that FacilitySource

will indemnify Cabela’s for claims and losses “arising out of, or resulting from

performances of the Services . . . .” Id. ¶ 7.1.

      Before the parties entered into this written agreement, however, and also

before Kresse’s accident on December 23rd, FacilitySource verbally agreed to

provide snow removal services for Cabela’s. In fact, when the Cabela’s manager

became aware of the imminent December 23rd snowfall, he contacted

FacilitySource to make sure the lot would be plowed. FacilitySource not only

confirmed that the lot would be plowed but also reassured Cabela’s that the lot

would automatically be plowed, with no need for further involvement by Cabela’s.

See Dkt. 25-1, ¶ 2. Cabela’s relied upon that assurance. FacilitySource’s sub-

contractor did plow the Cabela’s lot on December 23rd, but not until around 10:00

a.m., after Kresse’s accident.

                                  III
                        PROCEDURAL BACKGROUND

      Kresse sued Cabela’s in December 2017, alleging claims for negligence and



MEMORANDUM DECISION AND ORDER - 3
negligent infliction of emotional distress (NIED). Compl., Dkt. 1. Cabela’s later

filed a third-party complaint against FacilitySource, alleging a claim for

indemnification or, in the alternative, contribution under Idaho Code § 6-803(5).

Third Party Compl., Dkt. 16.

                                      IV
                               LEGAL STANDARD

      Summary judgment is appropriate where a party can show that, as to any

claim or defense, “there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). One of

the principal purposes of the summary judgment “is to isolate and dispose of

factually unsupported claims . . . .” Celotex Corp. v. Catrett, 477 U.S. 317, 323-24

(1986). It is “not a disfavored procedural shortcut,” but is instead the “principal

tool[ ] by which factually insufficient claims or defenses [can] be isolated and

prevented from going to trial with the attendant unwarranted consumption of

public and private resources.” Id. at 327. “[T]he mere existence of some alleged

factual dispute between the parties will not defeat an otherwise properly supported

motion for summary judgment.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

247-48 (1986). There must be a genuine dispute as to any material fact – a fact

“that may affect the outcome of the case.” Id. at 248.

      The evidence must be viewed in the light most favorable to the non-moving



MEMORANDUM DECISION AND ORDER - 4
party, and the Court must not make credibility findings. Id. at 255. Direct

testimony of the non-movant must be believed, however implausible. Leslie v.

Grupo ICA, 198 F.3d 1152, 1159 (9th Cir.1999). On the other hand, the Court is

not required to adopt unreasonable inferences from circumstantial evidence.

McLaughlin v. Liu, 849 F.2d 1205, 1208 (9th Cir.1988).

      The moving party bears the initial burden of demonstrating the absence of a

genuine dispute as to material fact. Devereaux v. Abbey, 263 F.3d 1070, 1076 (9th

Cir. 2001)(en banc). To carry this burden, the moving party need not introduce any

affirmative evidence (such as affidavits or deposition excerpts) but may simply

point out the absence of evidence to support the nonmoving party's case. Fairbank

v. Wunderman Cato Johnson, 212 F.3d 528, 532 (9th Cir.2000).

      This shifts the burden to the non-moving party to produce evidence

sufficient to support a jury verdict in her favor. Devereaux, 263 F.3d at 1076. The

non-moving party must go beyond the pleadings and show “by her [ ] affidavits, or

by the depositions, answers to interrogatories, or admissions on file” that a genuine

dispute of material fact exists. Celotex, 477 U.S. at 324.

      However, the Court is “not required to comb through the record to find some

reason to deny a motion for summary judgment.” Carmen v. San Francisco

Unified Sch. Dist., 237 F.3d 1026, 1029 (9th Cir. 2001) (quotation omitted).

Instead, the “party opposing summary judgment must direct [the Court’s] attention


MEMORANDUM DECISION AND ORDER - 5
to specific triable facts.” S. Cal. Gas Co. v. City of Santa Ana, 336 F.3d 885, 889

(9th Cir. 2003).

                               V
             CABELA’S MOTION FOR SUMMARY JUDGMENT

      Cabela’s seeks summary judgment on both of Kresse’s claims. Cabela’s says

Kresse’s negligence claim fails as a matter of law because he cannot prove

causation. As for the NIED claim, Cabela’s says Kresse failed to allege physical

manifestation of his injury, as required by Idaho law.

A.    Kresse’s Negligence Claim

      1.     Causation

      The elements of negligence are duty, breach, causation, and damages.

McPheters v. Maile, 395 P.3d 317, 321 (Idaho 2002). Cabela’s argues that Kresse

cannot establish causation because he did not identify an expert to opine that

Cabela’s proximately caused his injuries. Kresse, however, suffered a common

slip-and-fall injury. Idaho courts have held that if injuries are “of common nature

and arise from a readily identifiable cause . . . there is no need for the injured party

to produce expert testimony.” Dodge-Farrar v. Am. Cleaning Servs., 54 P.3d 954,

958 (Idaho Ct. App. 2002).

      Cabela’s says the Court cannot rely upon Idaho law to resolve this issue. But

it is hornbook law that a federal court, sitting in diversity, applies state substantive



MEMORANDUM DECISION AND ORDER - 6
law and federal procedural law. See generally Erie R. Co. v. Tompkins, 304 U.S.

64, 78 (1938). Applied here, this means that although federal law governs the

procedure for making expert disclosures, state substantive law controls the more

basic question of whether Kresse needs expert testimony to establish the causation

element of his state-law tort claim. And, as just noted, Idaho courts have said

expert testimony is not necessary to establish causation in these types of cases. In

fact, in Dodge-Farrar v. American Cleaning Services, 54 P.3d 954, 958 (Idaho Ct.

App. 2002), the court provided a specific example that is instructive here:

       For example, if a person fell down some steps, landing on a knee, and
       immediately thereafter felt pain in the knee, saw an open wound on
       the knee, and within minutes or hours observed that the knee was
       swelling, that layperson could provide reliable testimony that the pain,
       wound and swelling were caused by the fall.

Id. at 957. Dodge-Farrar went on to say that “[a] layperson could also testify that

medical care obtained to treat those immediate symptoms was causally related to

the fall.” Id.

       Here, Kresse stated that he fell down on the icy parking lot; he heard a snap

as he fell; and he had surgery on his leg and ankle because of the injuries he

sustained in the fall. This is sufficient to establish causation. The Court will

therefore deny Cabela’s motion for summary judgment on the negligence claim.

       Granted, it may be more difficult for Kresse to establish causation as time

goes on, and he had two additional surgeries – the first surgery took place six days


MEMORANDUM DECISION AND ORDER - 7
after the accident; the second surgery took place three months later, in March

2016; and the third surgery took place in March 2018. Again, Dodge-Farrar is

instructive:

      As the claimed symptoms and treatment become more separated in
      time from the fall, however, the causal relationship becomes more
      doubtful and tenuous, and expert testimony becomes necessary to
      establish causation. As time passes, the possibility that prior or
      subsequent injuries or unrelated disease processes may play a causal
      role makes lay opinion unreliable and inadequate to sustain a claim.
      Accordingly, lay testimony on causation must be limited to the
      symptoms which are proximate enough to the injury that lay opinion
      can be deemed competent and reliable. Just where within the time
      continuum the line must be drawn to exclude lay testimony is
      necessarily a decision committed to the trial court’s discretion based
      upon the facts and circumstances of the particular case.

54 P.3d at 957-59.

      Here, viewing the facts in Kresse’s favor, and without reliance upon any

expert testimony, there is, at a minimum, a genuine dispute of material fact

regarding causation on the second and third surgeries. In other words, Kresse’s

testimony, standing alone, is sufficient to withstand Cabela’s summary-judgment

motion.

      A related issue is whether Kresse may properly rely on testimony from his

treating physician, Dr. Byron Humble. To support his response to the pending

motion, Kresse submitted an affidavit from Dr. Humble. See Humble Aff., Dkt. 26-

7. Dr. Humble stated that Kresse’s “initial injury necessitated” all three surgeries



MEMORANDUM DECISION AND ORDER - 8
described above, and he also clarified a point of confusion from the medical

records. His records indicate that he removed screws used in Kresse’s surgery due

to an “unspecified complication of internal orthopedic prosthetic device, implant

and graft, subsequent encounter.” Id. ¶ 6. Defense counsel questioned this entry,

asking: (1) “Does this mean the problem was caused by a failure of or defect in the

hardware?” (2) “Was it a result of medical negligence?” (3) “What is the

‘subsequent encounter’ referred to?” Motion Mem., Dkt. 22-2, at 7.

       In response, Dr. Humble explained that the pre-programmed medical

software he uses to generate treatment records required him to “choose the closest

description,” and that he chose that description simply because it was “the closest

description” available for indicating that he was removing the screws, even though

screw removal is “standard.” See Humble Aff., Dkt. 26-7, ¶¶ 3-6. He clarified that

his entry “does not indicate that something was wrong with the syndesmosis

screws themselves, . . . .” Id. ¶ 6.

       Cabela’s says Kresse cannot rely on Dr. Humble’s affidavit because he did

not disclose Dr. Humble as an expert. See generally Fed. R. Civ. P. 26(a)(2). As

noted, however, Dr. Humble was Kresse’s treating physician, and while some

circuits have held that treating physicians are experts that must be disclosed under

Federal Rule of Civil Procedure 26, see, e.g., Musser v. Gentiva Health Servs., 356

F.3d 751, 756 n.2 (7th Cir. 2004), the Ninth Circuit has not. See Hoffman v. Lee,


MEMORANDUM DECISION AND ORDER - 9
474 Fed. Appx. 503, 505 (9th Cir. 2012) (unpublished decision) (treating physician

could testify despite failure to disclose him as an expert witness).

      For all these reasons, the Court will deny Cabela’s motion for summary

judgment on Kresse’s negligence claim.

      2.     Lost Overtime

      Cabela’s also seeks summary judgment on the lost-overtime portion of

Kresse’s negligence claim. Cabela’s argues that these alleged damages are

“grounded in speculation.” Motion Mem., Dkt. 22, at 2. In response, Kresse

explains that his overtime earnings fluctuated as follows during 2015 to 2018:

                             Year        Overtime Wages
                             2015        $13,294
                             2016        $5,800
                             2017        $10,122
                             2018        $13,140.60

See Kresse Dec., Dkt. 26-8, ¶¶ 2-4.

      Given that track record, and the dip in overtime earnings for 2016 – the year

immediately following the December 2015 injury – the Court does not agree that

Kresse’s claim for lost overtime wages is speculative as a matter of law.

“Reasonable certainty requires neither absolute assurance nor mathematical

exactitude; rather, the evidence need only be sufficient to remove the existence of

damages from the realm of speculation.” Griffith v. Clear Lakes Trout Co., 152

P.3d 604, 611 (Idaho 2007). Cabela’s points out that overtime work was not

MEMORANDUM DECISION AND ORDER - 10
guaranteed during 2016 (even if Kresse had been able to put in for it) and, further,

that there might be other reasons for the dip in overtime wages during 2016.

Cabela’s is free to make these arguments at trial, but plaintiff has submitted

sufficient evidence to take his claim for lost overtime outside the realm of

speculation. The Court will therefore deny Cabela’s motion for summary judgment

on this part of Kresse’s negligence claim.

B.    Kresse’s Claim for Negligent Infliction of Emotional Distress (NIED)

      Next up is Kresse’s NIED claim. Under Idaho law, to recover damages for

negligent infliction of emotional distress, the plaintiff’s alleged emotional distress

must be “accompanied by physical injury or physical manifestations of injury.”

Brown v. Matthews Mortuary, Inc., 801 P.2d 37, 42 (Idaho 1990). Cabela’s argues

that Kresse “neither alleged nor identified any physical manifestation or injury

accompanying” his claim for emotional distress. Id. But Kresse has indicated that

he suffers from physical symptoms – namely nausea and sweating:

      I especially feel the effects of this injury when I am involved in a
      call where someone has had a significant ankle injury. There was
      an incident about 6 weeks ago involving an older gentleman with
      a serious ankle injury where the bone was nearly piercing the skin.
      I began sweating and feeling nauseous, to the point that I had to
      excuse myself from the scene and let the remainder of the crew
      provide care.

Kresse Dec., Dkt. 26-8, ¶ 8 (emphasis added). These facts, viewed in Kresse’s

favor, create a genuine issue of material fact with respect to his NIED claim. See


MEMORANDUM DECISION AND ORDER - 11
generally Brown, 801 P.2d at 44 (loss of sleep, headaches, and stomach pain are

physical manifestations sufficient to prove an accompanying physical injury

sufficient to assert a claim for NIED). The Court will therefore deny Cabela’s

motion for summary judgment on this claim.

                            VI
      FACILITYSOURCE’S MOTION FOR SUMMARY JUDGMENT

A.    Cabela’s Contribution Claim

      Turning to Cabela’s third-party complaint against FacilitySource, the Court

will first address Cabela’s contribution claim under Idaho Code § 6-803(5).

Cabela’s pursued this claim “only to the extent Cabela’s and FacilitySource are

found to have been joint tortfeasors acting in concert pursuant to Idaho Code § 6-

803(5), . . . .” Third-party Compl., Dkt. 16, ¶ 17.

      Idaho Code § 6-803(5) provides as follows:

      A party shall be jointly and severally liable for the fault of another
      person or entity or for payment of the proportionate share of another
      party where they were acting in concert or when a person was acting
      as an agent or servant of another party. As used in this section, "acting
      in concert" means pursuing a common plan or design which results in
      the commission of an intentional or reckless tortious act.

Idaho Code §§6-803(5) (emphasis added). Cabela’s does not allege or argue that

FacilitySource was “acting as an agent or servant of another party.” Id. And there

are no facts in the record supporting a finding that Cabela’s and FacilitySource

were pursuing a common plan or design that resulted in the commission of an


MEMORANDUM DECISION AND ORDER - 12
intentional or reckless tort. Finally, Cabela’s did not oppose FacilitySource’s

motion on this claim. The Court will therefore grant summary judgment in

FacilitySource’s favor on the contribution claim.

B.    Cabela’s Indemnification Claim

      The more difficult issue is Cabela’s indemnification claim.

      1.     Contractual Indemnification

      FacilitySource says it is entitled to summary judgment on Cabela’s

indemnification claim because the written agreement between the parties was not

in effect on the date of the accident. As already noted, Kresse’s accident was on

December 23, 2015, and the written agreement between FacilitySource and

Cabela’s states that it commences eight days later, on December 31, 2015.

Cabela’s has not pointed to any evidence in the record establishing that the contract

was intended to, or did, start at an earlier date. To be sure, it appears that there was

an oral agreement for snow removal services in place as of December 23, 2015, but

that fact, standing by itself, does not demonstrate that the subsequent agreement

was intended to be in effect at an earlier date – particularly when the written

agreement unambiguously states that it commences on December 31, 2015. The

Court will therefore grant summary judgment in FacilitySource’s favor on

Cabela’s claim for contractual indemnification.




MEMORANDUM DECISION AND ORDER - 13
      2.     Equitable Indemnification

      Cabela’s fallback position is that regardless of whether the written contract

was in effect on December 23, 2015, Cabela’s complaint nevertheless entitles it to

pursue an equitable indemnity theory. FacilitySource does not address the

substance of such a claim. Instead, FacilitySource says Cabela’s third-party

complaint is restricted to a claim for contractual indemnity.

      The Court is not persuaded that the complaint should be read so narrowly.

Granted, the third-party complaint explicitly refers to the written agreement,

alleging that “[p]ursuant to the MSA [i.e., the written contract], FacilitySource

owes Cabela’s a duty to indemnify it from any and all claims resulting from

FacilitySource’s performance or failure to perform services required under the

MSA.” Third-Party Compl., Dkt. 16, ¶ 13. But the complaint also contains

allegations relating to facts that pre-date the written contract, including, for

example, an allegation that given the expected weather conditions on December

23, 2015, FacilitySource was “automatically” obligated to provide snow removal

services but FacilitySource nevertheless failed to provide those services. See id.

¶¶ 10-11.

      Given these allegations, the Court is not persuaded that Cabela’s must

amend its complaint to pursue an equitable indemnity claim. And because

FacilitySource has not addressed the merits of an equitable indemnity claim in its


MEMORANDUM DECISION AND ORDER - 14
pending motion, the Court will deny the motion to the extent FacilitySource seeks

summary judgment on an equitable indemnity claim. Nevertheless, given

FacilitySource’s representations that it has been viewing this claim solely as a

contractual indemnity claim, the Court will deny the motion without prejudice. If

FacilitySource wishes to file a motion for summary judgment addressing the merits

of Cabela’s equitable indemnity claim, it may do so within 30 days of this Order.

By allowing FacilitySource to file such a motion, the Court is not offering any

opinion as to whether FacilitySource will prevail.

                                      ORDER

      IT IS ORDERED that:

      1. FacilitySource’s Motion for Summary Judgment (Dkt. 21) is GRANTED

         IN PART and DENIED WITHOUT PREJUDICE IN PART.

      2. Cabela’s Motion for Summary Judgment (Dkt. 22) is DENIED.

                                              DATED: April 4, 2019


                                              _________________________
                                              B. Lynn Winmill
                                              U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 15
